Case: 21-10129   Document: 00516486099      Page: 1     Date Filed: 09/27/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                September 27, 2022
                             No. 21-10129                           Lyle W. Cayce
                                                                         Clerk

   Angie Waller; Chris Waller,

                                                       Plaintiffs—Appellees,

   Terry Wayne Springer; Gayla Wynell Kimbrough,

                                            Intervenor Plaintiffs—Appellees,

                                versus

   Richard Hoeppner,

                                                    Defendant—Appellant,

                        consolidated with


                             No. 21-10457


   Angie Waller; Chris Waller,

                                                      Plaintiffs—Appellants,

   Terry Wayne Springer; Gayla Wynell Kimbrough,

                                         Intervenor Plaintiffs—Appellants,

                                versus
Case: 21-10129     Document: 00516486099          Page: 2     Date Filed: 09/27/2022

                                   No. 21-10129
                             c/w Nos. 21-10457, 21-10458
   Richard Hoeppner,

                                                            Defendant—Appellee,

                            consolidated with


                                   No. 21-10458


   Angie Waller; Chris Waller,

                                                            Plaintiffs—Appellants,

   Terry Wayne Springer; Gayla Wynell Kimbrough,

                                                Intervenor Plaintiffs—Appellants,

                                       versus

   City of Fort Worth Texas,

                                                            Defendant—Appellee.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:15-CV-670


   Before Richman, Chief Judge, and Clement and Engelhardt,
   Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-10129         Document: 00516486099              Page: 3   Date Filed: 09/27/2022




                                           No. 21-10129
                                     c/w Nos. 21-10457, 21-10458
          Defendant-police officer Richard Hoeppner shot and killed Jerry
   Waller. Waller’s family (Plaintiffs) sued Hoeppner and the City of Fort
   Worth alleging excessive force and municipal liability. The district court
   denied Hoeppner’s motion for summary judgment, in which he asserted
   qualified immunity but granted the City’s motion for summary judgment
   concluding that it was not liable under Monell v. Department of Social Services
   of the City of New York. 1                Hoeppner and Plaintiffs appeal those
   determinations. Plaintiffs also appeal an independent Fourth Amendment
   claim. We affirm the district court’s summary judgment orders on qualified
   immunity and municipal liability and dismiss the appeal as to the independent
   Fourth Amendment claim for lack of jurisdiction.
                                                  I
          Around 1:00 a.m. on May 28, 2013, the Fort Worth Police
   Department dispatched officers Richard A. Hoeppner and Benjamin Hanlon
   in response to a potential burglary. Hoeppner and Hanlon were both rookies
   in their initial probationary year with the department. The call came across
   as an active residential burglary alarm. As they neared the call location, they
   turned off their vehicle’s lights and parked in front of a neighboring home.
   Not realizing that even-numbered houses on are one side of the street and
   odd-numbered houses are on the other side, they went to the wrong house
   and walked around Waller’s home. They scanned the perimeter of the home
   with their flashlights, and the Wallers’ small dogs began barking inside the
   home. This awoke Jerry Waller. While Hanlon went around to the front of
   the house, Hoeppner stayed in the driveway and saw Waller enter the garage.
   Waller was carrying a gun. Hoeppner approached Waller with his gun aimed
   at him and shined his flashlight in Waller’s eyes. Hoeppner repeatedly yelled


          1
              436 U.S. 658 (1978).




                                                 3
Case: 21-10129      Document: 00516486099          Page: 4     Date Filed: 09/27/2022




                                    No. 21-10129
                              c/w Nos. 21-10457, 21-10458
   “drop the gun.” Hanlon heard the yelling, ran back to the driveway, and
   identified the officers as “Fort Worth Police!” or “Fort Worth PD!” Waller
   placed the gun on the trunk of the vehicle parked in the garage. What
   happened next is in dispute.
           Waller was shot six times by Hoeppner. According to Plaintiffs and
   contrary to Hoeppner’s account, Waller remained unarmed when he was
   shot.   Plaintiffs emphasize that the officers have materially conflicting
   accounts of what happened. Hoeppner claims that he opened fire from a
   distance of seven yards, while Hanlon claims that Waller was shot at a
   distance of two or three feet. Hanlon claims that Waller had the gun in his
   left hand throughout the shooting until he fell on the gun, while Hoeppner
   claims Waller had the gun in both hands and never dropped it.
           The medical examiner noted seven gunshot wounds from the six shots
   fired. Hoeppner shot Waller in the torso and through the outside of the left
   thumb and through the first and second fingers. Plaintiffs contend that the
   shot to the left hand, together with the direction of the shots to the torso, are
   consistent with Waller being shot while standing upright with his hands
   shading his eyes with the left hand in front of the right. The small handgun
   had no damage suggesting it was not held in the left hand or in both hands.
   They contend that the gunshot wounds to the fingers, a blood spatter pattern
   on the left side of Waller’s face, and an unsmeared blood spatter on his right
   hand, all of which are shown in crime scene and autopsy photographs,
   demonstrate that Waller was unarmed when he was shot.
           Plaintiffs sued the City of Fort Worth and Officer Hoeppner as well as
   various other defendants, but the latter defendants are no longer parties to
   the litigation. Plaintiffs brought a wrongful death and declaratory judgment
   action under 42 U.S.C. § 1983, the Fourth and Fourteenth Amendments of
   the U.S. Constitution, and under similar provisions of the Texas




                                          4
Case: 21-10129         Document: 00516486099              Page: 5    Date Filed: 09/27/2022




                                         No. 21-10129
                                   c/w Nos. 21-10457, 21-10458
   Constitution. The parties filed a number of motions and amended pleadings,
   and, in the process, Plaintiffs dismissed various claims. The court stayed
   discovery and scheduled qualified immunity for prompt consideration. All
   individual defendants filed dispositive motions.
          In April 2018, Judge Means issued two orders, resolving all
   dispositive motions. The court stated that “any claims that were intended to
   be brought by Plaintiffs against any defendant, but that the Court has not
   addressed . . . should be and hereby are dismissed.” As to Hoeppner’s
   motion for judgment on the pleadings based on qualified immunity, the court
   determined that taking Plaintiffs’ allegations as true, Waller posed no
   immediate threat, and the motion should be denied. This court affirmed that
   order. 2
          On remand, the case was transferred to Judge Pittman. After
   conducting discovery, the City of Fort Worth and Hoeppner moved for
   summary judgment. Plaintiffs responded to these motions claiming that
   Hoeppner had also trespassed upon the curtilage of the Waller home,
   invading their privacy in violation of the Fourth Amendment. In January
   2021, the district court denied Hoeppner’s motion and granted the City’s.
          In ruling on the motions, the district court denied Plaintiffs’ alleged
   illegal search claim as not being properly pled. Plaintiffs filed a motion to
   reconsider, which the district court denied. The district court noted that to
   the extent any mention of the claim can be found in the pleadings, it was
   couched in state law, not constitutional terms, and even if the complaint does
   contain this claim, it was dismissed in April 2018 by Judge Means. At
   Plaintiffs’ request, the district court certified the issue for interlocutory ap-
   peal pursuant to 28 U.S.C. § 1292(b). This court denied the petition.


          2
              Waller v. Hanlon, 922 F.3d 590, 601 (5th Cir. 2019).




                                                 5
Case: 21-10129          Document: 00516486099               Page: 6       Date Filed: 09/27/2022




                                         No. 21-10129
                                   c/w Nos. 21-10457, 21-10458
   Plaintiffs then requested the district court issue judgment on the unpleaded
   claims pursuant to Rule 54(b). The district court denied this request stating
   that it cannot adjudicate claims it has not considered.
          Hoeppner appealed the denial of his summary judgment motion. In
   April 2021, Plaintiffs filed two separate notices of appeal—one which stems
   from the grant of summary judgment as to the City and one which appears to
   stem from the observations made by the district court as to their illegal search
   claim and from the district court’s denial of their motion for Rule 54(b) final
   judgment. We consolidated the three appeals.
                                                  II
          The first issue concerns the district court’s denial of Hoeppner’s
   motion for summary judgment based on qualified immunity. Because the
   district court concluded that there was a genuine dispute of material fact, we
   do not have jurisdiction to challenge that determination.
          “We review de novo a district court’s denial of a motion for summary
   judgment on the basis of qualified immunity.” 3 “A denial of a motion for
   summary judgment on the issue of qualified immunity is immediately
   appealable, to the extent that the district court’s order turns on an issue of
   law.” 4 Qualified immunity insulates public officials from liability “insofar as
   their conduct does not violate clearly established statutory or constitutional
   rights of which a reasonable person would have known.” 5 Neither party
   makes an argument regarding whether a right at issue was “clearly
   established” at the time of the conduct; the only question is whether



          3
              Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
          4
              Id.
          5
              Id. at 213 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).




                                                  6
Case: 21-10129           Document: 00516486099               Page: 7        Date Filed: 09/27/2022




                                          No. 21-10129
                                    c/w Nos. 21-10457, 21-10458
   Hoeppner violated Waller’s constitutional rights under the Fourth
   Amendment’s reasonableness standard.
           When a § 1983 defendant pleads a qualified immunity defense, the
   plaintiff then bears the burden to show that qualified immunity is not
   available. 6 “On appeal, we ask ‘the purely legal question whether the
   defendants are entitled to qualified immunity on the facts that the district
   court found sufficiently supported in the summary judgment record.’” 7
   “Where the district court finds that the summary judgment record presents
   a genuine dispute of material fact, we do not challenge its determination of
   ‘whether there is enough evidence in the record for a jury to conclude that
   certain facts are true.’” 8
           In this case, the district court determined that the pretrial record set
   forth a “genuine” issue of fact for trial: 9 whether Waller was unarmed when
   he was shot. 10 This court’s jurisdiction “does not extend to the district


           6
               See Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997).
           7
              Dean v. Phatak, 911 F.3d 286, 290 (5th Cir. 2018) (citation omitted); see also
   Kovacic, 628 F.3d at 211 (“A denial of a motion for summary judgment on the issue of
   qualified immunity is immediately appealable, to the extent that the district court’s order
   turns on an issue of law.”).
           8
             Dean, 911 F.3d at 290 (quoting Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir.
   2004)); see also Waller v. Hanlon, 922 F.3d 590, 598 (5th Cir. 2019) (quoting Hogan v.
   Cunningham, 722 F.3d 725, 731 (5th Cir. 2013)) (“In hearing an appeal from an order
   denying summary judgment on qualified-immunity grounds, we have jurisdiction to
   ‘review the materiality of any factual disputes, but not their genuineness.’”).
           9
              See Bazan ex rel. Bazan v. Hidalgo Cnty., 246 F.3d 481, 489 (5th Cir. 2001) (“An
   issue is ‘genuine’ if it is real and substantial, as opposed to merely formal, pretended, or a
   sham.”).
           10
               Cf. Snyder v. Trepagnier, 142 F.3d 791, 800 (5th Cir. 1998) (concluding that
   important issues of material fact related to immunity existed and, specifically, “the jury
   needed to determine what sequence of events occurred, and, in particular, whether [the
   plaintiff] had a gun—or, if he did not actually have a gun, whether [the defendant]
   reasonably believed he did”); Peterson v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir.




                                                   7
Case: 21-10129            Document: 00516486099               Page: 8        Date Filed: 09/27/2022




                                           No. 21-10129
                                     c/w Nos. 21-10457, 21-10458
   court’s . . . determination that a genuine issue of fact exists as to whether
   appellant engaged in a ‘course of conduct’ that is ‘objectively
   unreasonable.’” 11 We do have jurisdiction to determine materiality, 12 but the
   disputed facts here are indeed “material” to the ultimate legal question.
   Whether Waller was armed when he was shot goes to the heart of whether
   his constitutional rights were violated. 13 We therefore affirm the district
   court’s order denying summary judgment.
                                                   III
            The second issue concerns the district court’s grant of the City’s
   motion for summary judgment. Because Plaintiffs cannot raise a genuine
   dispute of material fact, summary judgment was proper.
            We review a district court’s grant of summary judgment de novo. 14
   “Summary judgment is appropriate only ‘if the pleadings, the discovery and
   disclosure materials on file, and any affidavits show that there is no genuine




   2009) (“[T]he existing evidence raises unresolved questions about what occurred. We
   therefore hold that the evidence creates a genuine issue of material fact. . . .”).
            11
                 Juarez v. Aguilar, 666 F.3d 325, 331 (5th Cir. 2011) (quoting Kinney, 367 F.3d at
   346-47).
            12
              Bazan, 246 F.3d at 490 (“[W]e have jurisdiction for this interlocutory appeal if
   it challenges the materiality of factual issues, but lack jurisdiction if it challenges the district
   court’s genuineness ruling . . . .”).
            13
              See id. at 489 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986))
   (“A fact is ‘material’ if it ‘might affect the outcome of the suit under the governing law.’”);
   see also id. at 493 (“[B]ecause these factual issues control the outcome of the case (are
   material), we lack jurisdiction to consider the propriety of the summary judgment denial.”);
   Waller, 922 F.3d at 599 (“[T]he sole question is whether . . . Waller was unarmed when
   Hoeppner shot him.”).
            14
                 Peterson, 588 F.3d at 844.




                                                    8
Case: 21-10129            Document: 00516486099              Page: 9       Date Filed: 09/27/2022




                                           No. 21-10129
                                     c/w Nos. 21-10457, 21-10458
   issue as to any material fact and that the movant is entitled to judgment as a
   matter of law.’” 15
           The “two fundamental requirements for holding a city liable under
   § 1983 for inadequate hiring and training policies” are causation and
   culpability. 16 The municipal policy must have been the “moving force”
   behind the constitutional violation and the municipality must have adopted
   the policy with “deliberate indifference” to its “known or obvious
   consequences.” 17 We have consistently “demanded a high standard of proof
   before imposing Monell liability on a municipality.” 18 Plaintiffs allege four
   theories of liability under Monell: (1) illegal entry onto the curtilage;
   (2) failure to identify as an officer; (3) failure to verify address; and (4) failure
   of supervision of rookie officers on the night shift. Because Plaintiffs’
   theories fail on causation, we need not address deliberate indifference.
           The City is correct that “any of the officers’ actions leading up to the
   shooting are not relevant for the purposes of an excessive force inquiry in this
   Circuit.” 19 This means that a city policy or custom had to directly influence
   the use of excessive force during the crucial forty-four seconds of the
   shooting. Plaintiffs allege policies or customs that relate to the series of
   events that precede that time frame. 20 We agree with the district court that,



           15
                Id. (quoting Fed. R. Civ. P. 56(c)).
           16
                Snyder v. Trepagnier, 142 F.3d 791, 795 (5th Cir. 1998).
           17
                Id.
           18
                Id. at 796.
           19
                Harris v. Serpas, 745 F.3d 767, 772 (5th Cir. 2014).
           20
               See Rockwell v. Brown, 664 F.3d 985, 992 (5th Cir. 2011) (“[The plaintiffs] urge
   this Court to examine the circumstances surrounding the forced entry, which may have led
   to the fatal shooting . . . . This argument is unavailing.”).




                                                   9
Case: 21-10129         Document: 00516486099               Page: 10        Date Filed: 09/27/2022




                                         No. 21-10129
                                   c/w Nos. 21-10457, 21-10458
   “[t]hese policies may be ‘but for’ causes, but they are not the moving force
   behind Hoeppner’s use of force.”
          As for the failure to identify theory, the City and district court
   emphasize that there is “undisputed evidence that Hanlon did verbally
   identify as police.” The policy is also likely premised on achieving
   cooperation and, according to Plaintiffs, Waller did put his gun down. The
   policy, therefore, achieved its goal and even if Hoeppner had also verbally
   identified himself, the outcome would not have changed. All of Plaintiffs’
   theories fail on the causation prong. The district court’s order granting
   summary judgment to the City is affirmed.
                                                IV
          The last issue concerns an alleged illegal search claim. Plaintiffs
   appear to appeal this claim from one of three sources: (1) the April 2018
   dismissal by Judge Means; (2) the January 2021 summary judgment
   order; or (3) the April 2021 denial of their Rule 54(b) motion. Under any of
   the three, we do not have jurisdiction.
          “A threshold question implicit in every case that comes before us is
   whether we have appellate jurisdiction.” 21 “This court must examine the
   basis of its jurisdiction sua sponte.” 22
           Any independent Fourth Amendment claim was dismissed in April
   2018 by Judge Means in his order resolving all dispositive motions. The
   court stated in its order that “any claims that were intended to be brought by
   Plaintiffs     against    any    defendant,       but    that   the      Court   has   not
   addressed . . . should be and hereby are dismissed.”                    From this order,


          21
               Wilkens v. Johnson, 238 F.3d 328, 329-30 (5th Cir. 2001).
          22
               Rivera v. Salazar, 166 F. App’x 704, 705 (5th Cir. 2005) (unpublished).




                                                10
Case: 21-10129        Document: 00516486099               Page: 11       Date Filed: 09/27/2022




                                        No. 21-10129
                                  c/w Nos. 21-10457, 21-10458
   Plaintiffs failed to timely appeal any claims other than the excessive-force
   claim. As to the January 2021 summary judgment order, even if Plaintiffs
   could have taken an interlocutory appeal from this order, it would have had
   to be perfected within thirty days, 23 and this appeal was not.
           Finally, Plaintiffs could not appeal the district court’s denial of their
   Rule 54(b) motion, because courts of appeal do not have jurisdiction over
   such denials. We have held “that the denial of a motion for a Rule 54(b)
   judgment is not appealable by way of interlocutory appeal.” 24 “[O]ur sister
   circuits have [also] repeatedly held that the denial of a Rule 54(b) certification
   is not appealable.” 25 Accordingly, we dismiss Plaintiffs’ Fourth Amendment
   claim for lack of jurisdiction.
                                        *        *       *
           The district court’s rulings on the motions for summary judgment are
   AFFIRMED and the independent Fourth Amendment claim is
   DISMISSED for lack of jurisdiction.




           23
              See Kenyatta v. Moore, 744 F.2d 1179, 1186 (5th Cir. 1984), cert. denied, 471 U.S.
   1066 (1985) (quoting 9 J. Moore, B. Ward, J. Lucas, Moore’s Federal
   Practice ¶ 110.21) (“The procedure for taking an appeal from an interlocutory order
   that is appealable as of right is precisely the same as that for taking an appeal from a final
   judgment.”); Fed. R. App. P. 4(a)(1) ( “[T]he notice of appeal required by Rule 3 must
   be filed with the district clerk within 30 days after entry of the judgment or order appealed
   from.”).
           24
             Lewis v. Sheriff’s Dep’t Bossier Par., 478 F. App’x 809, 814 (5th Cir. 2012)
   (unpublished).
           25
                Id.




                                                11